 40DECISIONSOF NATIONALLABOR RELATIONS BOARDQuality Rubber Manufacturing Company,Inc.andUnited Steelworkers of America,AFL-CIO, Case30-CA-780May 21, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn December 6, 1968, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommendingthat itcease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Respondent and the Charging Partyfiledexceptions to the Trial Examiner's Decisionand supporting briefs, the Charging Party limitingits exceptions to questions of remedy. The GeneralCounsel filed a brief in support of the TrialExaminer'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record' in the case, and hereby adopts thefindings,'conclusions,'and recommendations' of theTrial Examiner, as modifiedherein.'The Respondent's request for oral argument is hereby denied as thebriefs and record adequately present the issues and the positions of theparties.rrhe Respondent excepts to portionsof the TrialExaminer's Decision onthe grounds of alleged bias and partiality.Aftera careful review of therecord we specifically reject the Respondent's contentions,there being noevidence that the Trial Examiner prejudged this case or made prejudicialrulings.Canton SignCo., 174 NLRB No. 133.The Respondent furtherexcepts to various findings of the Trial Examiner,on the ground that heerred in crediting the testimony of certain witnesses.It is the establishedpolicyof the Board not to overrule a Trial Examiner'scredibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that the resolutions were incorrect.StandardDryWallProducts.Inc.. 91NLRB544, enfd.188 F.2d362 (C.A. 3). We find nosufficient basis for disturbing the credibility findings in this case.'We find,in agreement with the Trial Examiner,that the discharge ofSibley,Pikka,and Johnson violated Sec. 8(axl) of the Act,and we adopthis recommended remedy as to them.In these circumstances,we find itunnecessary to decide whether these discharges also violated Sec. 8(a)(3).American Art ClayCompany. Inc.. 142 NLRB 624, in. 1;PepperidgeFarm, Inc..134 NLRB 1245, fn. 1.'TheCharging Party excepts to the Trial Examiner's failure torecommend that the Respondent be ordered to make employeeswhole forlosses suffered as a result of the Respondent's refusal to bargain; mailcopies of the notice to employees; and permit the Union to addressIn view of the Respondent's numerous violationsof the Act directly preceding and subsequent to theUnion's recognition and bargaining requests, we findthat the Respondent acted in manifest bad faith byits refusal to bargain with the Union as the majorityrepresentative of its employees in an appropriateunit.We thus agree with the Trial Examiner'sfinding that the Respondent'srefusal to bargainviolatedSection 8(aX5) and (1) of the Act. Wefurther find that an order directing the RespondenttobargainwiththeUnion,upon request, isnecessary to remedy the effects of its unfair laborpractices. The record shows, and we so find, that theUnion represented a majority of the employees in anappropriate unit and the Respondent, by its courseof unfair labor practices,engaged inunlawfulconductdesigned to prevent the Union fromestablishing itsmajority status and, in so doing,clearlyevincedadetermination to reject theprincipleof collective bargaining.Therefore,weshall order the Respondent to bargain,upon request,with the Union to remedy both its violations ofSection 8(a)(5) and its violations of Section 8(ax 1)and (3) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelationsBoard hereby adopts as its Order theOrder recommendedby the TrialExaminer, andhereby orders that the Respondent,Quality RubberManufacturingCompany,Inc.,Wakefield,Michigan,itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,asmodifiedbelow.1.Add the following as paragraph 1(b) of theRecommended Order,and renumber 1(b) as 1(c):"(b)DiscouragingmembershipinUnitedSteelworkers of America,AFL-CIO,or any otherlabor organization of its employees, by laying off ordischarging its employees or discriminating againstthem in any other manner in respect to their hire ortenureof employment, or any other term orcondition of employment."2.Add the following as paragraph 1(d) of theRecommended Order:employees,and a Board agent to read the notice and answer questions, oncompany property.We deemit inappropriate in this caseto depart fromour existingpolicywith respect toremedial orders in cases involvingviolationsof Sec.8(aX5), or violationsof Sec.8(aX3) and(1)where, ashere,the recordaffords insufficientbasis for additional remedialaction.We thereforefindnomerit in these exceptions.SeeMonroe AutoEquipment Company, HartwellDivision, 164 NLRB No. 144;MarineWelding and Repair Works. Inc.; WilliamsonEngineand Supply. Inc.,GreenvilleManufacturing and Machine Works, Inc.; Greenville PropellerWork, Inc..174 NLRB No. 102, In. 5.'SeeBryantChucking Grinder Company,160 NLRB 1526, 1530, enfd.389 F.2d 565 (C.A. 2) (MemberJenkins dissenting on other grounds)Fabricators, Incorporated,168 NLRB No. 21;Louisburg Sportswear Co,173 NLRB No. 101.176 NLRB No. 7 QUALITY RUBBER MFG CO"(d) In any othermannerinterferingwith,restraining,or coercing its employees in the exerciseof rights guaranteedto them by Section 7 of theAct, except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, inconformity with the proviso of Section 8(aX3) of theAct '3Substitute the following for the fourth indentedparagraph of the noticeWe assureyou that WE WILL NOT do anythingthat interferes with these rights, we specificallyassure you that WE WILL NOT discourage youfrommembership inUnitedSteelworkers ofAmerica,AFL-CIO,oranyotherlabororganization,bydischarging,layingoff,ordiscriminating against you in any other mannerwith respect to hire or tenure of employment orany other term of employmentWe furtherspecifically assure you that WE WILL NOT ask anyemployee why he joined the Union and WE WILLNOT threaten you with harder working conditions,cancellation of pay raises, loss of your jobs orthat the plant will close, if you choose to berepresented by a Union4Add to the list of names of those to be offeredreinstatement and backpay, appearing in paragraph2(a), the name of Douglas TwiggsTRIAL EXAMINER'S DECISIONSIDNEY D GOLDBERG, Trial Examiner This case wascommenced, pursuant to Section 10(b) of the NationalLabor Relations Act, as amended (herein called the Act),by the issuance of a complaint' alleging that QualityRubberManufacturingCompany, Inc (herein calledRespondentortheCompany), through its plantsuperintendent, violated Section 8(axl), (3), and (5) of theAct by coercively interrogating employees, by threateningto discharge them and close the plant if they chose to berepresented by a union, by discriminatorily discharging 12employees,onFebruary 21, 26, and 28, 1968, todiscourage their union activities and membership, and byrefusing to recognize United Steelworkers of America,AFL-CIO (hereincalledtheUnion),asthecollective-bargainingrepresentativeof the employeesalthough the Union was designed as such by a majority ofthe employees in an appropriate unitRespondent answered, denying that it had violated theAct as alleged in the complaint, and the issues so raisedcame on for trial beforeme atWakefield,Michigan, onJune 26 and 27, 1968 During the course of the trial, theGeneral Counsel moved to amend the complaint to allegethe wrongful discharge of an additional employee on May5, 1968 The motion was denied but the Board, on appeal,directed that the amendment be permitted Respondentthereupondeniedhavingwrongfullydischarged thatemployee and this issue came on for trial before me atWakefield,Michigan, on August 14, 1968 At all sessionsof the trial, the General Counsel, the Union, and theRespondent were represented by counsel, were afforded anopportunity to adduce evidence, cross-examine witnesses,'April 30 1968,on a chargefledMarch I and amended charges filedMarch 11 and 26 196841and argue upon the facts and the law Briefs were filed bythe General Counsel and by counsel for the Respondentand they have been consideredFor reasons hereinafter set forth in detail, I find thatRespondent unlawfully discharged 11 of the 12 employeesterminated in February but that the May 5 discharge wasnot unlawful, I also find that in February and March theUnion was designatedby a majorityofRespondent'semployees,inanappropriateunit,astheircollective-bargain mg representative and that, therefore,Respondent's refusal to bargain with it was also unlawfulUpon the entire record, and the demeanor of thewitnesses, I make the followingFINDINGS OF FACTITHE EMPLOYERRespondent operates a plant at Wakefield, Michigan,where it produces rubber gaskets for use, primarily, inautomobiles It admits that during 1967 it shipped out oftheState of Michigan products valued at more than$50,000,and imported products valued at more than$50,000, and that it is an employer engaged in commerceI so find11THELABOR ORGANIZATIONRespondentadmits that theUnion is a labororganizationIIITHE UNFAIR LABOR PRACTICESA BackgroundRespondent operates similar plants at Chicago,Illinois,and Wakefield, Michigan, but only the Wakefield plant isinvolvedinthiscaseWilliamTersmar,plantsuperintendent at the Wakefield plant since it was openedin July 1967, had previously been plant superintendent atChicago for about 14 yearsTheWakefield plant consists of a single, rectangularbuilding, about 100 feet wide and 224 feet deep, dividedinto four rooms, each the width of the building butvarying in depth The front entrance is in the center of thewest wall of the building and the openings between therooms are in the center of the partitions A rough sketchshowing the relative positions of the rooms and theapproximate location of the furniture and machineryreferred to herein (but not precise distances or dimensions)is set forth below 'In the pressroom there are several rows of machines,each containing an oven and a set of molds Rawmaterial,usuallypelletsof rubber, is placed by theoperator into each of the hundred or more cavities in themold, which is then closed and moved into the oven whereit is heated for the necessary interval, usually 8 minutes,when it automatically comes down The operator thenpulls the mold out of the oven, pries it open, takes out theformed gasket, cleans the cavities with compressed air,and fills them for the next operation The estimates forthisoperationvariedfrom 1-1/2 minutes claimedsufficient by Plant Superintendent Tersmar3 to the 4 to 8minutes claimed necessary by employee Donald Pikka'[See p 42] 42Each pressroom employee was responsible for threemachines, filling and closing them in turn so that, whenthe third machine had been filled, the first had completed,or almost completed, its process and become ready to beopenedand refilled.The only opportunity for thepressmento rest would be during the time between theclosing of the third mold and the necessity for openingand refilling the first one.After the formed gaskets are removed from the molds,they are placed in the tumbling machines where, at atemperature of 60 degrees below zero, they are tumbled tosmooth their surfaces. They are then placed on a conveyorbeltwhich takes them to the inspecting tables where thewomen employees check them for defects and, if notrejected, pack them for shipping.In February 1968, the plant operated on two shifts: the"day" shift, from 7 a.m. until 5 p.m. on the first 4 days ofthe week and from 7 a.m. until 3 p.m. on the fifth day;and the "afternoon" shift, from 5 p.m. until 3 a.m. Therewere no scheduled "breaks" on either shift.B. Outline of Relevant EventsWhile there can be no dispute concerning the broadoutline of the important events in this case, the detailedaccounts of each of them, as given by the GeneralCounsel's witnesses, were almost entirely controverted byRespondent. The record, however, shows that in Januaryand early February, according to employee-witnesses, theydiscussed among themselves their dissatisfaction with theirworking conditions, particularly the lack of any lunchperiod.4During the week February 12-16, the employeeson the afternoon shift, after notifying John Tersinar, incharge of that shift, of their intention, took a 10-minutebreak for lunch. John Tersinar, the employees testified,appeared dissatisfied with their conduct but said nothinguntil the end of the week when he said that anyone whocontinued the practice would be discharged. The breakwas not thereafter taken.' On Wednesday of the followingweek, however,William Tersinar returned to the plant inthe evening and discharged Ray Sibley. As Sibley wasDECISIONSOF NATIONALLABOR RELATIONS BOARD2NorthWestLaboratoryleaving, he stopped to talk with employees Donald Pikkaand Herbert Johnson. Tersinar thereupon directed them toleave and not to return.Duringthefollowingweekend,anumberofRespondent's employees signed cards authorizing theUnion to represent them, William Tersinar admitted thaton Sunday afternoon he had a telephone call reportingthis activity.On Monday morning, when the men reported for work,William Tersinar told them, they testified, not to clock inbut to sit down and wait. At starting time, it is clear,seven of the eight employees left the plant and theremaining employee went to work. Later that morning, arepresentative of the Union telephoned Tersinar, informedhim that a majority of the plant employees had designatedtheUnion as their representative and requested that theseven men be returned to work. Tersinar refused, statingthat they had quit. In later telephone calls that day andthe day following, the union representative again statedthat the Union was the agent of a majority of theemployees and requested an opportunity to bargain withRespondent.OnWednesday afternoonGeorgeGolembeski,aday-shift employee who had been ill and not presentMonday morning, telephoned the plant to say he wasready to return to work but Tersinar told him to stayhome.On March 15, after an exchange of letters, the unionrepresentativemet with Respondent's counsel and plantsuperintendent. Photocopies of the Union's authorizationcards were examined by Respondent's representatives, whothen announced that, since several of those cards had beensigned by people who were no longer employed, the Uniondid not represent a majority of its employees, and theyrefused to bargain with the Union.1".. if the man is fast."'PlantSuperintendentWilliam Tersinar admitted having been askedabout a lunch hour"early in the year" and having answered that there was"no such thing in the pressroom."'John Tersinar denied this entire incident.+--- 224 feet0ITdmbL2M JImpactionUConvePressroomIMillroomI"-1100PicnicfeettableOfficeTime clocWomen'sMen's locketswashroomand washroomyorlEastSouth QUALITY RUBBER MFG. CO.43C. The IssuesThe General Counsel contends that Respondent, byWilliam Tersinar's threats and coercive interrogation fromSeptember 1967 through April 1968, interfered with theemployees' rights of self-organization; that the dischargesof 13 employees on February 21, 26, and 28, and May 5,1968,werediscriminatoryand to discourage unionmembership; and that the Company's refusal to bargainwith the Union on February 27, March 25, and thereafterviolated Section 8(a)(5) of the Act.Respondent's counsel points out that the basic issueherein is whether the terminations of employment onFebruary 21 and 26 were valid actions by the Companybecause, if they were, the Union did not represent amajority of the employees when it made its demand forrecognition.Withcommendablecandor,however,Respondent's counsel concedes that, if those terminationswere unlawful, the Union did represent a majority and therefusal to bargain was also unlawful.No issue is raised by Respondent concerning thevalidity of the card authorizations or the appropriatenessof the unit.D. Discussions and Conclusions1.Union animusAs background evidence of Respondent's basic hostilityto self-organization among itsemployees, the GeneralCounsel adduced evidence from Raymond Monti, anemployee from June 21, 1967, untilhe was terminated onFebruary 26, 1968, of aconversationhe had with WilliamTersinar in April 1967. Monti testified that Tersinar wasshowing him around the machinery then beinginstalled intheplant, in connection with the possibility that he,Monti,might apply for a job. At one pointin theirconversation,accordingtoMonti, Tersinar stated that the"one thing" that would not be tolerated in the plant was aunion; that the Chicago plant hada union butthat "it didnot pay" for the employees because "they got nothing but5 cents an hour." Tersinar did not deny the incident,except to testify that he had not "at any time toldanybody" that he didwant a unionin the plant.2. Interference, restraint, and coercionThe complaint includes nine subparagraphsallegingincidents of coercion and restraint perpetrated by PlantSuperintendent Tersinar against employees. Seven of thesesubparagraphs deal with statements closely connectedwith, or subsequent to, the alleged discharges on February21 and 26, and they can be best discussed in connectionwith those actions by Respondent.EmployeeNelsLuoma testified that, around thebeginning of October 1967, a fellow employee, RalphOlsen, was laid off; that the following day he asked PlantSuperintendent Tersinar why this had been done and thatTersinaranswered: "Because he'sa union organizer."Employees Verner Mattson and Glen LeGassa testifiedthattheyoverheardthisconversationandtheycorroborated Luoma's testimony. Tersinar denied havingmade this statement. For the reasons set forth later in thisdecision, I do not credit Tersinar's denial and find that hemade the statement. It constituted a clearly coercivethreat of similar treatment to any employee who mightattempttoexercisetherightofself-organizationguaranteed in the Act and, therefore, it violated Section8(a)(l) thereof.'Employee Donald Pikka testified that, on the FridayprecedingNew Year's Day in 1968, i.e., December 29,1967, he applied to Plant Superintendent Tersinar forwork; that Tersinar asked him whether he belonged to aunion and said they didn't want a union in the place; thathe was hired and started work on January 2. Tersinaradmitted, of course, that he had hired Pikka but testifiedthat he did not remember the incident. He neverthelessdenied having ever made these statements to Pikka or to"anybody in the plant or outside...." Here, again, I donot credit Tersinar's denial: I find that he asked thequestion, stated his determination not to have a union inthe plant and that, in context, these were coercive inviolation of Section 8(a)(l) of the Act.3.The lunch break and the discharges of February 21The employees of the plant were dissatisfied with theabsence of a lunch break but had been unsuccessful inobtaining one.7 On Monday, February 12, according toemployeesDonald Pikka and Raymond Sibley, theyconferred with Herbert O. Johnson, another employee onthe afternoon shift, and decided to ask John Tersinar, incharge of that shift,$ for a 10-minute lunch break.They appointed Johnson as their spokesman and heasked John Tersinar to permit the break. Tersinar toldJohnson, Sibley testified, that "we can't let the moldsstop,we've got to keep themrunning."Nevertheless,according to Pikka and Sibley, they, plus Johnson, MattMattson, and George Golembeski, took a 10-minute breakfor lunch that evening and on Tuesday, Wednesday, andThursday of that week. They testified that John Tersinarmade no protest, but that his manner was harsher towardthem than toward the other employees on the shift andthathe assistedother employees but would not assistthem. On Friday, however, as they were about to take thebreak, John Tersinar told Sibley and Pikka that, if theytook a break that evening, "not to bother to come outMonday." They did not take the breakagain.About 2:30'This incident is alleged in the complaint as violative of Sec.8(aXl) andtestimony fixes its occurrence well within 6 months prior to the filing ofthe charge.The statement in the General Counsel's brief that this incidentcannot be found to be a violation by reason of Sec. 10(b) is regarded asinadvertent.'Plant Superintendent Tersinar first denied but, when confronted withthe contrary statement in his pretrial affidavit,admitted that at thebeginning of the year an employee had asked him why they didn't have alunch hour and that he had answered that "there was no such thing as alunch hour in the pressroom."'John Tersinar,son of Plant Superintendent William Tersinar,was lessthan 22 years old at this time. He had, however,been employed byRespondentfor4-1/2 years, the first 3 at the plant in Chicago andthereafter atWakefield since it opened. Despite William Tersinar's effortto downgrade his son's position by testifying that he"wasn't assigned toanything"and describing his duties as"a teacher of the employees," headmitted that his son was "running the second shift"of the pressdepartment,that his duties were"to we that everything was running to theorders I left him correctly and that everybody were on their job"; that herecommended hiring,promotions, and discharges and that he"responsiblydirected" the work of the employees on the second shift.He also testifiedthat he expected the men on the afternoon shift to take instructions fromhis son and that his son did relay his orders to the men.Both Sibley andPikka,who were on the afternoon shift,testified that they took theirorders from John Tersinar and that they had requested and been grantedtime off by him. It seems clear,and I find,that John Tersinar,althoughnot empowered to hire and fire,did have the power "responsibly to direct"the pressmen on the afternoon shift rather than merely to relay orders andthat he was a supervisor within the meaning of Sec.2(11) of the Act 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.m., their normal quitting time that night,John Tersinardirected them to put another load in their molds and thatthis required them to work about 15 or 20 minutes longer.OnWednesdayevening,February21,PlantSuperintendent Tersinar returned to the plant about 7:30and summonedRaymond Sibley to the office. Sibleytestified that he found Tersinar there alone; that Tersinarasked him whether he"liked to work there"and he saidhe did;that Tersinar was "saying something"when he,Sibley, said: "Well, quit beating around the bush, are yougoing to lay me off, or what?";and that Tersinar thensaid:"Yes, that's the idea."Sibley then asked the reasonfor his layoff and Tersinar said it was "for giving his sontrouble." Sibley asked for a layoff slip and Tersinar toldhim to come back for it and for his pay the following day.Sibley testified that as he passed along the row ofmachineshe told Pikka that he had been laid off and thathe then went to the picnic table to pick up his lunch pailwhereupon William Tersinar told him to "get out." As hewas about to leave, he testified, Tersinar said, withoutapparent reason; "I've dealt with the Labor Boards andthe unionsfor 20 years."The following day, Sibley testified, he came to the plantfor his pay and a layoff slip; he found both Pikka andHerbert Johnson there. He asked Tersinar for a layoff slipand Tersinarsaid:"What do you mean, I fired you." Atthat time John Tersinar and Johnson were having adiscussion about the adequacy of the time on the moldsand Johnson said that John Tersinar was too young tohandlemen; thatWilliamTersinar then repeated thestatement that he had dealt with the unionsand LaborBoards for 20 years and could handle them.Pikka testified that onWednesdayevening,as Sibleyreturned from the office and passed along the line ofmachines,he told him he'd been laid off; that Johnsoncame over and they were standing together when JohnTersinarcameover to him andsaid:"You go, too."Pikka testified that he went to the picnic table to put onhis coat when William Tersinar came to him and told himto punch out; that Johnson was close behind him andTersinar told him, also, to punch out. According to Pikka,Johnson askedWilliam Tersinar why Sibley was beinglaid off and Tersinar said he didn't have to tell him.At that point, Pikka testified, he told William Tersinarthat he had been scheduled to get a raise in 30 days andhe didn't get it whereupon Tersinar said he'd get whateverwas coming to him.Tersinar continued,according toPikka, by saying: "If you get a union in the place you'llhave to work a lot harder." The three employees then left.The next day, Pikka testified, he came to the plant forhischeck and found Sibley and Johnson there; theyreceived their checks and asked for layoff slips; WilliamTersinarsaidthat they had quit but that theymight getlayoff slips the following week if the Company decided togrant them; and that Tersinar repeated his statementabout having"dealt with Labor Boards for 20 years."Respondent'saccount of this incident is radicallydifferent: John Tersinar testified that Sibley's work waspoor the first week of his 3-week employment and therewas no improvement the second week;that during thesecondweek Sibley started to throw bits of materialaround and to wander away from his work. He stated thathe called his father and told him about Sibley and that hisfather said to warn Sibley; he also testified that his fathertalked to Sibley, perhaps more than once, either in thepressroom or the office but he couldn't remember 'whenthat occurred. The evening of Sibley's discharge, JohnTersinar testified,"was the worst"; that Sibley wasthrowing metal around and walking away from his press,so he called his father, who came to the plant and toldhim to send Sibley to the office. When Sibley came out ofthe office, Tersinar stated, he ran over to Pikka andJohnson and said: "I'm fired," whereupon both Pikka andJohnson said: "Let's go, then" and they waved to theother employees asking them to go out also but none ofthe others did. He also testified that nobody except Sibleyever threw metal or rubber about the plant.William Tersinar, who testified before his son, statedthat he hired Sibley in January and that he thought,during the first week, that Sibley "was going to make apretty good man"; but that then Sibley started to throwthings about and fail to stay on the job. He told his son towarn Sibley that, if the horseplay continued, he would belet go and he testified that he once warned Sibley himself.On February 21, he testified, his son telephoned him andsaid he couldn't keep Sibley on the job and that he wasthrowingmetalaround;hewent to the plant andsummonedSibley to the office; that Sibley came into theoffice saying: "You're going to fire me" but that he said:"Well, let's don't put it as `fire', we just can't use you ifyou're going to continue this horseplay." According toTersinar,Sibley turned right around, went into thepressroom, waving his arms, and saying, "I got fired, let'sget out of here." He saw Pikka and Johnson walkingalongwith Sibley, Tersinar stated, so he went over tothem and told them: "punch out, if you boys are goingout, and don't come back."Both John and William Tersinar denied that there hadbeen a lunch break in the pressroom or a request for one.Herbert Johnson did not testify.The two accounts of the events leading to andsurrounding these discharges are in absolute conflict andneither is inherently improbable.' The testimony of eachof the Tersinars, except for the relatively minor conflict astowhether Sibley was, during the second week of hisemployment, a good or poor employee, is mutuallycorroborative, and the testimony of Sibley and Pikka isalsomutually corroborative.The interest of all whotestified on this matter is also apparent: Sibley and Pikkaare discharged employees who seek reinstatement and theTersinars, as operators of the plant, are endeavoring todefend their own actions. It becomes necessary, therefore,to take into account the credibility of the witnesses. Inthis area,however, thetask is easier:John Tersinar wasvery clearly-and not unnaturally-under the completedominationof his father, andWilliam Tersinar mademuch of the fact that his son had no managerial discretion(although I have found to the contrary). As a witness,William Tersinar was agressive, yet frequently evasive,and he was forced to withdraw several of his testimonialdenials when confronted with the contents of his pretrialstatement. His manner in testifying convinced me that hisanswers were designed to justify his actions and supportRespondent's defense rather than disclose the facts. Afterdenying that the subject of a lunch break had ever arisen,he conceded that it had, and his answers with respect tothis subject, constantly comparing the plant to those ofother companies, were obviously based upon how he feltRespondent'splantshouldoperate.Most important,however, in my conclusion that William Tersinar was nota credible witness, is his testimony in connection with theevents of Sunday, February 25, the next incident to bediscussed herein.'Excepted fromthis comment are the statements,attributed toWilliam QUALITYRUBBER MFG. CO.45The testimony of William and John Tersinar is rejected,therefore, and that of Sibley and Pikka is accepted. I find'thatSibley,Pikka, Johnson, and some of the otheremployees on the afternoon shift took a 10-minute lunchbreak February 12 to 15 and discontinued it under threatof discharge.Only this background gives a reasonableexplanation for the Tersinars'animosity toward Johnsonand Pikka which led to their discharge on no greaterprovocation than their momentary conference with Sibleyafter his discharge,since neither of the Tersinars testifiedto any action by them that could be reasonably construedas walking out. Moreover,William Tersinar conceded thattheywerebothgoodworkmen whom he had nottheretofore considered firing.I find that Sibley,Johnson,and Pikka were discharged in retaliation for their havingsought and having taken a 10-minute lunch break.The complaint alleges that these three employees were"discriminatorily terminated. . .because of their unionsympathy,and in order to discourage the unionmembership and activities of their fellow employees" andthe argument, in the General Counsel's brief, that thesethree employees were discharged"to discourage union ...activities"isbased upon his contention that the evidenceshows thatWilliamTersinarwas aware of "union"activity.10The credible evidence, however, does notsupport a finding that Respondent had knowledge ofunion-asdistinguished from concerted-activityamong the employees at this time.The final paragraph of the complaint, however,allegesthat all the conduct set forth therein constituted "unfairlabor practices,as defined in Section8(a)(l), (3),and (5)of the Act"and the General Counsel argues, alternatively,Tersinar on both February 21 and 22,that he had"dealt with the LaborBoards and the unions for 20 years"and that:"if you get a union in theplace you'llhave to work a lot harder."There is nothing to indicate thatRespondent then had any knowledge of union activity and nothing in therecord that gives these statements probability at that time,although I findthat they were made at the time of the additional discharges on February26.Accordingly,Ido not find that Tersinar made these statements onFebruary 21 and 22."TheGeneralCounsel relies uponWilliamTersinar'santiunionstatement to Raymond Monti in April 1967 that Respondent would nothave a union in the plant;upon Tersinar's statement that the reason forOlsen's layoff was because he was a "union organizer" (herein foundviolative of Sec.8(aXl) of the Actk upon Tersinar's statement to Pikkabefore he hired him in late December 1967 that he didn'twant a union inthe place(also found herein violative of Sec.8(aXl) of the Act);upon thestatements of William Tersinar that he had"dealt with unions and LaborBoards for 20 years";upon William Tersinar's statement that "if a unioncame in" the men would have to work harder; upon Mrs. Vilencia'stestimony thatWilliamTersinarwarned her that her husband'sinvolvement in union activities might get him diaduxged and that thisoccurred prier to her telephone converaatim with hhn on February 25(altho, gher affidavit places this conversation on February 26), and uponthe fact that such knowledge by Respondent is inferable because both theplant and the community are small.A serious difficulty with the General Counsel's reliance upon thesefactors is that LaGassa's testimony shows that the first overt activity insupport of the Union occurred on Saturday,February 24, when heobtained blank authorization cards and began soliciting signatures amonghis fellow employees. For this reason,there appears to be no foundation ofprobability for the statements attributed to Tersinar,at the time of thesefirst discharges,concerning his dealings with Labor Boards and unions andto the likelihood that the men would have to work harder if a union camein, and I do not find that they were made.For the same reason I cannotjustify an inference that Tersinar knew,because of the small size of theplant and the community, that there was current activity in support of theUnion.Finally,Mrs. Vilencia's testimony concerning Tersinar's warning toher concerning union activity by her husband fixes the date of that warningboth before and after her February 25 telephone call and,accordingly,proves neither date.that these discharges were to coerce the employees fortheir exercise of rights guaranteed in Section7 of the Act,i.e., concerted activities for mutual aid or protection.While it now appears, by the exercise of hindsight, thatitwould have shown better judgement to have included anexpressallegationthatRespondent'sconductalsoconstituted"interference,restraint, and coercion,"ratherthan simply using the less satisfactory shorthand device ofstating that, by its conduct, "Respondent has engaged in ... unfair labor practices,as defined in Section 8(a)(l), (3)and (5) of the Act," the Board and courts havenevertheless held that due process does not require rigidityin the relationship of pleading and proof but that the realquestionsarewhetherRespondentwas adequatelyinformed of the claims to be adjudicated and whether theissues were, in fact, fully litigated." I think that there canbe no doubt that Respondent herein was adequatelyinformed that the discharge of employees Sibley, Pikka,and Johnson on February 21 would be litigated as anunfair labor practice; whether the General Counsel's proofat the trial was on the basis of their concerted activity inseekinga lunch break or on the basis of their"membership in a labor organization" could not, and didnot,haveanymaterialeffecton the nature ofRespondent's defense that Sibley was discharged formisconduct in throwing material around and that WilliamTersinar, when he saw Pikka and Johnson about to walkout, told them that if they did so they need not comeback.Accordingly, I find that Sibley, Pikka, and Johnsonwere discharged in retaliation for having engaged inconcerted activity in an attempt to affect their conditionsof employment and that their discharge by Respondent forthisactivity interferedwith their exercise of the rightguaranteed in Section7 of the Actto engage in concertedactivitiesformutualaidorprotectionand thatRespondent thereby violated Section 8(a)(l) thereof.'IMoreover, Section 2(5) of the Act clearly indicates, andthe Board has frequently held, that no particular formalityof organization for concerted activities is necessary andthat any group of employees, united for the purpose ofdealing with their employer concerning conditions of theiremployment, constitutes a labor organization within themeaningoftheAct."Accordingly,IfindthatRespondent's discharge of these three employees alsoconstituted discrimination"todiscourage union.activities"and an unfair labor practice as defined bySection8(a)(3) of the Act.4.Respondent's notice of union activityDuring the weekend of February24-25,employeeLeGassa persuaded many of his fellow employees to signunion authorization cards.The progress of the campaign,however,was not entirely smooth and an argumentoccurredatagasoline stationwhich resulted in atelephone call to William Tersinar by Mary Vilencia, wifeofMike Vilencia, a pressroom employee.Mrs. VilenciatoldTersinar that her husband had nothing to do with"IndependentMetalWorkers,LocalI (Hughes ToolCompany).147NLRB1573, 1576-77;TheFrito Company v.N L R B.,330 F.2d 458(C.A. 9)."WashingtonAluminum Company.126NLRB 1410, enforcementdirected370 U.S. 9."Phaostron Instrument and ElectronicCompany,146 NLRB 966, 1006;DoveManfacturingCompany.128NLRB 778; and seeLatexIndustries,Incorporated,132 NLRB 1. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD"the group of employees who were involvedinunionactivitiesat the plant." According to Mrs. Vilencia,"Tersinar answered that he had heard rumors of a union atthe plant but didn't believe them; that "he hoped thisdidn't close the plant due to the high overhead" and thatthe men "should have waited a couple of years before theyorganized and had they waited the wages might have goneup to possibly $2.65 per hour this summer."AlthoughWilliam Tersinar admitted having receivedthe call from Mrs. Vilencia and that she said her husbandwas threatened by some people "trying to have him signsome card," he claimed he was "not interested" in her callbecause he was watching television. He also said he couldnot recall that she said her husband "didn't have anythingto do with union organization in the plant" although aportion of his pretrial affidavit, received in evidence, sostates.Similarly, he was unable to recall, both when hegave a pretrial affidavit and when he testified, having saidanything about plant closing or a raise in wages. He didnot, however, dispute the testimony of Clarence Johnson,who is still employed, that he telephoned him at 6:30Sunday evening to ask whether he had been asked to signa union cardand that hesaid"I'll tell you right now, ifthe union comes in we're going to close the doors."" Notonly does Clarence Johnson's testimony refute Tersinar'sstatement that he was "not interested" in Mrs. Vilencia'smessage concerning the Union's card campaign, but itcorroborates and recasts in clearly coercive language Mrs.Vilencia's testimony concerning his statement to herconcerning the plant's closing. Based upon this incident, aswell as the others noted herein and his demeanor whiletestifying, I conclude thatWilliam Tersinar was not acrediblewitness.Accordingly,IfindthatTersinarthreatened to close the plant if a union came in and heldout a promise that, if the employees would foregoself-organization, their wages might rise substantially" inthe near future. Both the threat and the "promise""constituted restraint and coercion of the employees intheir exercise of the right of self-organization and wereviolative of Section 8(a)(1) of the Act.5.The February26 dischargesThe first pressroom employees at the plant on Mondaymorning, February 26, were Verner Mattson and NelsLuoma, who arrived at 6:30 a.m., met in the parking lot,and walked into the plant together. According to both ofthem,William Tersinar met them at the door and saidthat he wanted the employees to "help" him; that he hadhad a telephone call from Mrs. Vilencia saying that herhusband had been asked to join a union, had refused, andfelt that he was being threatened. Tersinar then asked"Mrs. Vilencia was a most reluctant and hostile witness: she quarreledwith counsel and refused to answer questions.When confronted with herpretrial affidavit,she claimed not to remember the facts set forth in it,although she conceded that the information given to the investigating agentwas true.Accordingly, the affidavit was received in evidence as pastrecollection recorded(3Wigmore,Evidence734, 746 (3d ed.)and has beenconsidered as if testimomally given."While being questioned concerning evidence that he had made a similarstatement to employee Whitburn in April 1968,Tersmar denied that hehad ever told"anybody"that the plant would be closed if the Union camein. I do not regard this generalization as a denial of the specific testimony."Six employees stated their wage rates:two received $I; five received$1.90; and two received $2.05."While the complaint does not allege promises of benefit as interference,restraint,or coercion,itdoes allege"suspension of contemplated benefits"and this fits within that allegation.Luoma whether it was true that a union was trying toorganizethe plant and Luoma said that it was. Luomatestified that he also said that he did not know anythingabout a phone call. As the men moved toward thetimeclock, Tersinar told them not to punch in, so they satdown at the picnic table, located in the same room. BothLuoma and Mattson testified that Tersinar then begantalking to them about the Union, saying he didn't want aunion andif it came in he would shut the plant down; thathe drew comparisons between their own situation and thatinChicago, where there is a union, saying that at Chicagothe men usedto receive hams and turkeys at Thanksgivingand Easter and a bonus at Christmas and that he hadintended to give his men hams for Easter. He also saidthat, although the men at Chicago had a 10-minute breakbefore and after dinner, they wished they did not have theunion and that, if the Union came in, each man would begiven four presses instead of three and they would still getno break. Mattson and Luoma testified that at that timeother employees began coming in.LeonardWesteen, a millroom employee, testified thathe arrived at 6:40 with Douglas Twiggs and they wereabout to punch in but Tersinar told them not to do so butto sit down. Glen LeGassa testified that he arrived at6:45, that he saw Luoma and Mattson at the picnic tableand that Tersinar told him not to punch in. He testifiedthat Tersinar, after saying that the men at the Chicagoplant had received a $10 bonus the previous year, saidthat he was going to lay the employees off or fire them.At 6:50, according to employee Raymond Monti, hecame in,saw the men around the table and went to it,asking Luoma what the trouble was. Luoma said, "Wehave labor trouble."Monti testified that Tersinar thensaid: "I will have nothing to do with the Union: I will nottolerate it: you fellows are all fired." Shortly thereafter,George Monti, who had arrived with his father but hadbeendelayed in the parking lot, came in and also satdown at the picnic table.During all of this time, according to Mattson, Luoma,and LeGassa, Tersinar was walking back and forth nearthe picnic table, leaving the area for short intervals andthen returning; that he was mumbling inaudibly some ofthe time and talking at other times to the men at thetable. The testimony concerning Tersinar's statements wasgivenby all five of the foregoing employee-witnesses: theydid not all testify to all of the statements and theiraccounts of the order and terms in which Tersinar madethe statements did not coincide with precision. Theircombined testimony, however, adequately and crediblydescribes an intermittent and emotional declamation byTersinar in which each of the described statements wasmade by him once or more and in which the paramounttheme washis insistencethat the plant would not operateif the men were represented by the Union.Mike Vilencia, the last to arrive, testified that he cameinat 6:55 and that Tersinar directed him to sit at thepicnic table. At that time, therefore, pressroom employeesMattson,Luoma, LeGassa, Twiggs, Raymond Monti,GeorgeMonti, and Vilencia, and millroom employeeWesteen, were present.All of the foregoing employees who testified" agree thatTersinar then asked Mattson and Luoma, in turn, whetherthey weregoingto work and that they answered: "Not ifthe others don't"; that Tersinar then addressed the samequestion to some of the others with the same result except"Mattson,Luoma,LeGassa,Raymond Monti,Westeen,and Vilenc,a. QUALITY RUBBER MFG. CO.that Vilencia answered: "I have to go to work. I have afamily to support."The employees all testified that Tersinar then said-"You are all laid off; no, you are all fired," and that hewalked over to the timeclock and pulled out a number oftimecards.All the employees at the picnic table, exceptVilencia, thereupon went to the locker room, picked uptheir working clothes, and left the plant.William Tersinar's account of the morning's events isas follows: he arrived at the plant about 6:15; shortlythereafter he saw Luoma and Mattson coming in and hetold them not to punch in "too early"; that he left thatroom, where the picnic table is located, to turn on somemachinery and that, when he returned, he saw the twomen and several others sitting at the picnic table and hesaw some other men walking around that room or in thelocker room. He testified that a few minutes--not morethan 5-before 7 o'clock he went to the table and "sawthat they weren't going to work" so he said, "Aren't yougoing to work?" Someone said "no" so he walked towardthem and pointed to Luoma, who said "no"; he thenpointed to Mattson and said "are you going to work?"andMattson said "no," and he pointed to Twiggs, andTwiggs said "no."About that time, according to Tersinar, Mike Vilenciasaid "I have to go to work, I have a family to support,"so he told Vilencia to punch in and get on the job.Tersinar also said that he told the others that it was timeto go to work; that he said "get out of the plant" to thethree people who said they didn't want to go to work; andhe testified that, as they left, they took the rest of thepressroom with them.Tersinar admitted that he was at and away from thepicnic table several times between the arrival of Mattsonand Luoma at 6:30 and his inquiry, just before 7, as towhether themen were goingto work, but he testified thathe had no conversation with them. He also testified thathe had been pacing back and forth in that room butinsisted that he was only "watching the machines." Heflatly denied having talked to the men at all prior to 5minutes before 7 when he asked them whether they weregoing to work.Respondent also producedas witnessesseveral of thefemale employees who work as inspectors in the sameroom where the picnic table and timeclock are located.The one who claimed to have arrived earliest,GenevieveSalo,testified that she arrived between 6:35 and 6:40,having left her home at 6:30 and driven the "mile or so"to the plant; that she took off her winter coat andovershoes in the cloakroom, put on her shoes and jacket,and then entered the room containing the timeclock, thepicnic table, and the conveyor belts. She saw "all themen" sitting at the picnic table as she passed on her waytothe timeclock; she testified that the table was"crowded," and named five of the men she could recall,while stating that she was"sure there was more."Afterpunching in, she went over to the conveyor belt and satdown. She testified that Tersinar was walking near thepicnic table; that "just before time for working" she heardhim ask the men whether or not they wanted to work andthat the men "picked up their pails and they walked outthe door."Mary Andersontestified that she arrived at the plantbetween 6:45 and 6:50 that morning; that she first went tothe cloakroom where she took off her jacket and changedher shoes; that she went into the larger room, punched hertimecard and was about to sit down at the picnic tablewhen she noticed that "all the men were there" so she47went and sat down with Mrs. Salo near the conveyorbelts.After 5 or 6 minutes, she testified, it got to be 2 or3minutes before 7 and time to begin work so she walkedtoward the picnic table to put her purse and lunch pail onit;as she approached the table, she heard Tersinar ask themen whether they were going to work or not, after whichthey left.Florence Bebertestified that she arrived between 6:45and 6:50, having left home at 6:40 and made a brief stopwith her husband. She testified that she left her jacket inthecloakroom, changed her shoes, and entered theinspection room between 6:45 and 6:50. She saw the mensitting at the picnic table as she went to the clock so shepunched in and then went over to sit with Mrs. Salo andMrs. Anderson near the conveyor belts. A few minutesbefore 7 she walked toward the picnic table and sawTersinar with the men there; she heard him ask them ifthey wanted to go to work, after which they picked uptheir lunch pails and started out of the plant. As the menwent out, one of themshe believed it was Luoma -said that she could work if she wanted to.PatriciaJuopperi"testified that she arrived 10 minutesbefore 7, punched in her timecard, and went to theconveyor belt where the other women were seated. At thattime, she believed, most of the pressroom men were at thepicnic table and she saw William Tersinar also near it.She testified that she heard Tersinar ask all the men atthe picnic table whether they wanted their jobs and theysaid "no" and walked out. She testified that it was about3minutes after she arrived at the plant that the pressroomemployees walked out.VernaMorrisontestified that she arrived at the plantbetween 6:50 and 6:55, took "a few minutes" to put awayher coat and change from boots to shoes, and that shethen went into the room with the picnic table; that whenshe entered the room she did not see any of the men atthe picnic table but that she met them as they werecoming outthe door with William Tersinar directly behindthem. She testified that she heard Tersinar say somethingsimilar to "alright, boys that's all" or "alright, boys,that's it," and that one of the men, Douglas Twiggs, saidto her that the women could either work or go home.As stated above in connection with some of theincidents prior to February 26, I cannot regard WilliamTersinarasacrediblewitness.That conclusion isreinforced by the conflict between his testimony that onthis date, other thancautioningMattson and Luoma notto punch in "too early," he did not instruct anyone not topunch in, with the testimony of Respondent'switness,Vilencia,who testified that, when he arrived at 6:55,Tersinar told him not to punch in. Tersinar also testifiedthat, although hewas pacingto and fro in the room nearthe picnic table, he was only "watching the machines" butthe record is clear that none of the machines in that room- conveyor belts and tumbling machines - had beenturned on.Moreover, I find it completely improbable that Tersinarhad nothing to say to the men on the morning after beinginformedthat a union organizationalcampaign was beingconducted among them - particularly since the report hereceived featured "threats" by the union solicitors and hisassertedlack of interest in that report is belied by hisprompt investigatory telephone call to Johnson. On thecontrary, the probability appears to me to lie with the"Mrs. Juoppen was called by the General Counsel but only identifiedher union card;the balance of her testimony was elicited by Respondent oncross-examination. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccount given by the male employees who testified."Accordingly, I find thatWilliamTersinarmade thestatements set forth in the testimony of the maleemployees; that he threatened to shut the plant down iftheUnion came in;threatened that,if the men wererepresented by a union, they would be required to attendfour instead of three presses and that they still would haveno breaktime; and that he threatened to lay off ordischarge the employees.All of thesestatements werecoerciveand violative of Section 8(a)(1) of the Act.Moreover,I find that by these statements,when viewed incontext,Tersinar implied that the employees could notremainmembersof the Unionand continue to beemployed by Respondent.These statements also gave riseto a belief among the employees that some or all of themwere scheduled for immediate discharge because of theirself-organizational activity and their answers that theywere not going to work unless the others did were anaffirmance of their right to remain members of the Unionrather than a refusal to go to work.I find that none of theemployeesquit,asRespondent contends,but thatTersinar's inquiry as to whether they were going to workwas simply a part of his diatribe of threats anddenunciations which really constituted a demand that, tocontinue in employment,theywould be required torenounce their union activity and which,when most of themen expressed their solidarity with the others,culminatedin his discharge of all the employees at the picnic table21except Vilencia.These discharges were discriminatory andfor the purpose of discouraging membership in the Union.Accordingly, they were in violation of Section 8(a)(3) ofthe Act.6.The refusal to bargaina.Demandand refusalLaterinthemorningonFebruary26,StaffRepresentativeSoltis of the Union telephoned Tersinar torequest reinstatement for the seven employees who hadbeen discharged. Tersinar refused, saying that they hadquit but that he might reemploy one or two of them atsome future time.Soltis protested,saying that the menhad the right to organize and that a majority haddesignated the United Steelworkers as their representative.Tersinar said that, if the men wanted a union,he "wouldhave got" them the union representing the employees attheChicago plant. 22 Tersinar admitted that Soltis toldhim that a majority of Respondent'semployees hadauthorized the Union to represent them. On the same day,theUnion,over Soltis'signature,wrote Respondent thatit represented a majority of the employees in a specifically"The testimony of the women employees does not contradict that of themen since I find that they minimized the time necessary to change fromboots to shoes and tended to make the time of their arrival at the plantearlier than it was.Moreover, they merely testified that they heard nothinguntilTersinar demanded to know,less than 5 minutes before 7, whetherthemen were going to work.Mrs. Salo,who arrived first,testified thatwhen she came in at 6 40 "all the men"were at the picnic table,althoughRaymond Monti,whom she specifically named, testified that he arrived at6:50."NellW.Luoma,VernerMattson, Raymond Monti, George Monti,Douglas Twiggs,Glen LeGassa,and Leonard Westeen. The complaint alsoalleges that Respondent discharged Gary Lame but there is no evidencethat he was present on the morning of February 26 or at any timethereafter.Respondent contends that Laine voluntarily quit by his failureto report for work and,since the record contains no evidence to supportthe allegation of the complaint as to him,itwill be dismissed.described production and maintenance unit;" requested aprompt meeting for bargaining,and offered to submit thesignedauthorization cards to a representative of theFederalMediationandConciliationServiceforverification of its claim to majority status.The next day Respondent answered the letter by listingits employees-18 in number-and stating its readinessto bargain"with any organization when shown that saidorganizationhasbeendesignatedasthecollectivebargaining representative of our employees."On March 15,theUnion responded,offering to meetwith the Company on March 25,at the company office"forthepurposeofagreement that theUnitedSteelworkers of America,AFL-CIO,has been designatedby the majority employees.."and, on the 18th,Respondent wrote,agreeing to the meeting.Pursuant to this exchange of letters,Soltis, representingtheUnion,met with William Tersinar and Respondent'scounsel.Soltis submitted photocopies of 20 signed cardsand Tersinar gave them to Eivind Arentz,the plantchemist,who left the room with the photocopies. WhenArentz returned,small "x's," not previously there, wereon the photos of seven cards.24Tersinar then refused torecognize the Union on the ground that he saw copies ofcards signedby "only fivepeople"who were employeesand that he regarded the "other fifteen"as no longeremployees because "they refused to work and walked out. they quit.""The meeting lasted only 15 minutesand none was held thereafter.b.The unitAt the trial,Respondent produced a list of itsemployees as of February 20, 1968, before any of theterminations in issue herein,which contained 34 names.One of these was an office clerk, specifically excludedfrom the unit for which the Union requested recognition;"another on this list is John Tersinar, found herein to be asupervisor and, therefore, also excluded. Accordingly, onthat date, Respondent had 32 employees in the unit. Thelist of employees as of February 22 is the same, except forthe omission of the three employees terminated on the21st.Respondent's list of employees as of February 27 omitsthethreeterminatedFebruary21and the seventerminatedFebruary 26. The names of Gary Laine andGeorgeW. Golembeski are also omitted from the list,with notations that these men failed to report for work onthe day and evening shifts, respectively, on February 26.27"This statement is not alleged in the complaint as a violationof the Act.""All production and maintenance employees,atyourWakefield,Michigan Plant No.2, excludingofficeclerical and professional employees,guards and supervisors,as defined in the Labor Management RelationsAct.""Mrs. Juopperi,Taisto Hendrickson,Clarence Johnson,Eanar Johnson,Mrs. Morrison,Robert Whitburn, and KathlynAuvmen."Tersinar's testimony that there were only five employees'cards isrefuted by the photocopy sheets which are in evidence and show"x's," onseven cards.His testimony that there were only five cannot be regarded asan attempt to prove the fact-that would be absurd-but as anotherinstance of his readiness to weight his testimony in any way he believedwould Justify his adamant opposition to union organization at this plant.The number 15 - of employees he testified"had quit"-was fixed,however,by his counsel's question,probablyby thesimple subtraction ofTersinar's conceded 5 employee cards fromthe 20card photos admittedlyexhibited at the meeting."Respondent concedes that the unit is an appropriate one and admittedthe allegation thereof in the complaint."The letter written by Respondent to the Union on February 27, giving QUALITY RUBBER MFG. CO.49As noted above, there is no evidence that Gary Lamereported for work on February 26, or any subsequent day,and Respondent'scontention that Laine quit as of thebeginning of work on February 26 is accepted. The matterof the termination of Golembeski is treated hereafter andhisdischarge found unlawful. Accordingly, by addingGolembeski and the 10 employees also found to have beenunlawfullydischargedtoRespondent's listof20employees as of February 27, 1 find that there were 31employees in the unit when the Union requestedrecognition.Respondent does not contest the adequacy of the cardsas authorizations of union representation or the validity ofany employee's designation but bases its defense upon itscontention that the employees terminated on February 21and 26 had quit and that Golembeski was not unlawfullydischarged,sothattheywere not employees whenrecognitionwasdemandedand,therefore,theirdesignations may not be considered.Since I find that these 11 men were unlawfullydischarged, they continued, by virtue of Section 2(3) oftheAct, to be employees in the unit. Accordingly, theUnion,havingbeendesignatedasbargainingrepresentative by 1918 of the 31 employees in the unit,represented a majority when it demanded that Respondentbargain with it and Respondent's refusal violated Section8(a)(5) of the Act.7.Discharge of GolembeskiGeorge Golembeski had worked in the pressroom sinceNovember 6, 1967, and was on the afternoon shift duringthe week of February 12 to 16. He was one of those whotooka 10-minute lunch break until John Tersinarthreatened to discharge anyone who continued to do so.He was ill and did not report for work any day during thefollowing week.On February 26, after the discharge of the sevenemployees on the day shift, he attended a meeting withthe union representative and the discharged employeesbut, since he was still ill, he did not report for work thatafternoon.The next day, while he was still ill and athome, he received a telephone call from LeGassa, whoreported that the men on the afternoon shift had beenassignedto the day shift.At 6:15 on Wednesdaymorning,February 28, hetelephonedWilliamTersinar at the plant and askedwhether it was true that employees on the afternoon shifthad been transferred to the day shift. Tersinar said thattheafternoonshifthad been discontinued and theemployees moved over to the day shift. Golembeski saidhe would be ready to go to work that day but Tersinaranswered, according to Golembeski: "No, you'd betterstay home, too."Tersinar testified that Golembeski called in on March1,"four days after the 26th of February" and askedwhether his job was still open; that he answered that hehad warned Golembeski about staying home withoutcalling in and that, since he, Golembeski, had not calledin for 4 days, he could stay home. Tersinar testified thatGolembeski's employment was terminated on March 1,the day hecalled in.a list of itsemployees,also omits George Grant and AntonThorson, whoappear onthe listprepared for the trialThis discrepancyhas not beennoted by any partyherein and,since itmakes no difference in thedeterminationof anyissue,it is ignored."The card of GaryLaine is not counted.It is important to note that, on the basis of Tersinar'stestimony, Golembeski's employment was not terminatedby Respondent until he called in and that this occurred, asTersinar insisted, after 4 days of absence .29As Tersinar testified in connection with the Washburndischarge, however, any employee who fails to report forwork is required, pursuant to company policy and the ruleposted on the bulletin board, to call in "within threeworking days" and failure to do so results in his removalfrom the payroll.Had this rule been applied toGolembeski,as it wastoWashburn, Golembeski wouldhave been routinely terminated no later than the beginningof the fourth day of his absence - Thursday, February 29- and Tersinar would, I am convinced, have pointed thisout to Golembeski when he called. Moreover, Tersinar didnot controvert Golembeski's testimony that he had beenabsenttheentirepreviousweekbutnevertheless,according to his own testimony, Tersinar's reference toGolembeski's absence specified that it was for 4 days. It isa fair inference that Golembeski had already givenRespondent proper notice of the reason for his absencesome time during the prior week and had, therefore,complied with the company rule.For these reasons, as well as my refusal to regardTersinarasacrediblewitness,IrejectTersinar'stestimony that he referred to Golembeski's absence as areason for discharge and I accept the testimony ofGolembeski that, when he called in on Wednesday, statinghis readiness to go to work that day, Tersinar's answerwas: "No, you'd better stay home, too." This answer,particularly in its use of the word "too," convinces me,and I find, that Tersinar, recallingGolembeski'sparticipation in the taking of the 10-minute lunch break,bracketed him with the seven employees he had discharged2 days earlier, after he learned of the Union's organizingcampaign.Accordingly, I find that Respondent's realreason for discharging Golembeski was its belief that hewas involved in the organizational activity and that itspurpose was to discourage union membership or activityamong its employees. It follows, therefore, that thedischarge was violative of Section 8(a)(3) of the Act.8.Additional interference, restraint, and coercionMrs. Vilencia's pretrial affidavit, which was received inevidence, states that before noon on Monday, February26, the day following her telephone conversation withWilliam Tersinar, she went to the plant to get someinsurance forms and met Tersinar there." Tersinar said:I'm very disappointed. I understand Mike has beenmixing with the fellows who have been talkingunion. I"Tersmar's testimony that he discharged Golembeski for unreportedabsence on March I is also contradicted by the fact that, when he listedtheplantemployees in his letter to the Union on February 27,Golembeski's name was not included.Moreover,it ismconsistent with thefact that, on the list of employees as of February 27, prepared for the trialof this case,Golembeski's name is also omitted with the explanatory notethat he had failed to report on the 26th and had called in on the 29th"In her testimony,Mrs. Vilencia stated that her visit to the plant to getinsurance forms did not occur on the day following the telephoneconversation but "quite awhile before that."In view of this contradictionas to the time of the conversation as well as the probabilities of the eventsinvolved, I refused to find, as set forth above,that her conversation withTersinar occurred prior to the discharges of Sibley, Pikka, and Johnson, astheGeneral Counsel contends in his brief. Nothing in Mrs.Vilencia'stestimony,however, detracts from the evidence in her affidavit that she hada conversation,in the form set forth therein,with Terstnar,on February26, and I find that it occurred as set forth.- 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDjust hope it's not true,Imight have to let him go if heis the instigator.Itwould be difficult to formulate a threat more clearlythan this statement which, I find, Tersinar made to Mrs.Vilencia.It is no less restraint and coercion,violative oftheAct, because made to the wife of an employee -particularly one who had already been in communicationwith Respondent'splant manager on the subject of unionactivity involving her husband-than if made to theemployee."Accordingly, I find that by this statementRespondent violated Section 8(a)(1) of the Act.RobertWhitburn was hired in October 1967, andworkedas a pressoperator on the day shift until February22,whenWilliamTersinar transferredhim to theafternoon shift, and he worked on that shift Friday,February 23.At 4:40 p.m. on Monday, February 26, Whitburntestified,he reported for work and found both Williamand John Tersinar standing at the timeclock withemployees Clarence Johnson, Eanar Johnson, and TaistoHendrickson.William Tersinar said that the Companydidn'twant the Union in there and, if it came in, thedoors would be closed. He also said that some of theemployees at the Chicago plant had been fired andthought the union there could help them but it never did;that the employees at the Chicago plant didn't like theunion and wanted to get rid of it; that if the men atWakefield did get a union, they wouldn't want it.Whitburn testified thatWilliam Tersinar then askedhim whether he had signed a card and, when he answered"yes," Tersinarsaid:"It didn't help you very much, didit?"The threat of plant closing is, of course, violative ofSection 8(a)(l). Tersinar's inquiry as to whether Whitburnhad signed a card was not justified since it was not part ofa properly conducted poll of employees to determinewhether the Union represented a majority as claimed and,therefore, is also violative of Section 8(a)(l) of the Act.Whitburn also testified that,some time in April, he wasstanding with the plant carpenter and employees GrantandSwearingenneartheoffice,whenPlantSuperintendent Tersinar came out and told them that hehad orders from Chicago to close the plant because of theUnion's activity but that he and the plant chemist hadpurchased homes in the area and,therefore, he wanted tokeep the plant open.He also said that,if the Union camein,he would close the plant. Whitburn testified that heheardTersinarmake the same statement to otheremployees in the plant about the same time. WhileTersinar deniedmaking these statements,Irejecthisdenial and findthat theywere made.By these statements,Respondent violated Section 8(a)(1) of the Act.9.Thedischargeof WhitburnThe factsconcerning this incident are not indispute.RobertWhitburn,an employee sinceOctober 15, 1967,worked as usualFriday,May 3,on the afternoon shift.On Sunday,May 5,he learned of a wedding in Superior,Wisconsin,115miles away,which he wastoattend.Accordingly,he went to Superiorand did not report forworkon eitherMonday or Tuesday, May 6 or 7. Heconceded that he did not inform Respondent of hisproposed absence anddid not callinoneither of those"Redwing Carriers,Inc.,125NLRB 322, 323,enfd.on this point 284F.2d 397 (C.A. 5), an almost identicalfactual situation; see alsoOswegoStreet Supermarkets.159 NLRB1735, 1737days.On Wednesday, May 8, Whitburn reported for work atthe usual time, 6:45 p.m., but could not find his timecardin the rack. He went into the office and asked PlantSuperintendent Tersiner where his card was. Tersinar said:"We don't need you no more, you're fired." Whitburnasked for the reason and Tersinar said he had missed toomuch work; Whitburn protested that he hadn't missed asmuch work as employee Dave Swearingen, whereuponTersinar responded that Swearingen had also beendischarged and added that Whitburn was supposed to callin but hadn't done so.Respondent's stated defense to the allegation of thecomplaint concerningWhitburn's discharge was that theemployee "was discharged for not complying with therules.posted on the bulletin board." In support,Respondent produced a sheet of paper which, plantchemist Arentz testified, had been posted on the bulletinboard "right next" to the timeclock a couple of monthsafter the plant began to operate in July 1967 and hadremained there until removed the day before the August14 session of the trial for use in this case. This noticereads as follows:Any employee who can not show for work, is requiredto call this office or have someone call, within 3 -three- working days. If no message has been receivedby such time, the employee will be removed from thepayroll.ManagementWhitburn denied having ever seen this notice. Hetestified,however, that he didn't know how often helooked at the bulletin board, saying, "Every day, Iimagine."His testimony,considering the hesitant mannerinwhich itwas given,isnot sufficient to overcomeRespondent's evidence on this point and I find that thisnotice was posted on the bulletin board.Tersinar testified that he dischargedWhitburn "forthree or four differentreasons" but specified that, whenhe actually terminated Whitburn's employment on May 8,the reasons were his absenteeism and his failure to call in.Tersinar also testified that his other reasons included thefact thatWhitburn was an inefficient employee, that hemade "an awful lot of rejects" and that he "was holdingback production."Whitburn's timecard for the week May 6 - 11 showsno entry except the notation, in the space for Thursday,"Disch 5/9/68" which, plant chemist Arentz testified, heinserted at 7 a.m. on Thursday, May 9, at the direction ofWilliam Tersinar.The General Counsel's case with respect to Whitburndraws a comparison between this employee and employeeSwearingen who, he contends, was absent at least as oftenasWhitburn and, when discharged for absenteeism, wasrehired." Reliance is also placed upon Respondent's unionanimus as demonstratedby the Februarydischarges andthe coercive statements of William Tersinar; upon the factthatWhitburn had signed a union card - known toRespondent sinceMarch 25; upon the contention thatTersinar improperly applied the posted rule to Whitburn;and upon Tersinar's shifting reasons forWhitburn'sdischarge."Tersmar testified,withoutcontradiction,thatSwearingenwasdischarged for absenteeism on May 6; that he was rehired May 13 on hispromise to report more regularly and that he was finally discharged, againfor absenteeism,on July 13. QUALITY RUBBER MFG. CO.51Respondent'sunionanimushasbeenamplydemonstratedbyTersinar'sconduct in the incidentsdescribed above in this decision.Moreover, the recordshows that Tersinar knew that Whitburn had signed aunion card and that Swearingen had not. It is not,however, clear that Tersinar's reasons for dischargingWhitburnwere shifting or false, or thatWhitburn'sadmitted shortcomingswere so similar to those ofSwearingen that upon the differences in Respondent'streatment of the two men an inference of discrimination isrequired to be drawn. Tersinar testified that, althoughSwearingen was guilty of considerable absenteeism, he orhis wife usually called when he could not report" and thatSwearingen was a competent employee. Tersinar alsotestified that he rehired Swearingen upon Swearingen'spromise to report regularly."Moreover, there is noevidence that Whitburn promised to do better in the areasof dissatisfaction or that he applied to be rehired.There is no dispute that Whitburn absented himselffrom work on May 6 and 7 without notifying RespondentandWhitburn's own testimony shows that Tersinarreferredtothefactthatanabsent employee was"supposed to call in." Tersinar's reference at the time, toWhitburn's absenteeism" and his testimony that he tookinto consideration his unfavorable estimate of Whitburn'scompetence do not, in my view, convert his stated reasonforfiringWhitburnintoapretext.Finally,notwithstanding theGeneralCounsel's suggestion thatTersinar's interpretation of the rule was "strained," Icannot find that it was so obviously unjustified by its textthat I am required to infer that this, also, was a pretext.To sum up my view of this incident, it appears to methat at the time of Whitburn's discharge, the atmosphereat the plant had lost the highly charged quality created inTersinar's mind by the activities of the Union and which,Ihave found, made the February discharges unlawful.Furthermore, it seems to me that Whitburn's absencefrom work for two days without notification may well beconsidered by an employer as employee conduct justifyingdiscipline or discharge. Accordingly, I cannot find that theGeneral Counsel has proved, by a fair preponderance oftheevidence,thatWhitburnwasdiscriminatorilydischarged to discourage membership in the Union and Ishall recommend dismissal of the complaint insofar as itso alleges.described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.VI. THE REMEDYHaving found that Respondent has engaged and isengaging in unfair labor practices, it will be recommendedthat it cease and desist therefrom and take certainaffirmative action, including the posting of an appropriatenotice, to effectuate the policies of the Act.HavingfoundthatRespondentdiscriminatorilydischarged Raymond Sibley, Donald Pikka, Herbert O.Johnson,NelsW. Luoma, Verner Mattson, RaymondMonti, George Monti, Douglas Twiggs, Glen P. LeGassa,Leonard Westeen, and George W. Golembeski in violationof the Act, it will be recommended that they be offeredimmediate and full reinstatement to their former, orsubstantially equivalent, positions without prejudice totheir seniority and other rights and privileges and thatthey be made whole for any loss of pay they may havesuffered, computed in the manner prescribed by the BoardinF.W.Woolworth Company,90 NLRB 289, and withinterest as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716.Having found that the Union is the designatedrepresentativeofRespondent'semployeesinanappropriate unit and that Respondent has engaged and isengaging in an unfair labor practice by refusing to bargaincollectivelywithit,itwillberecommended thatRespondent cease and desist from refusing so to bargain;that it shall, upon request, so bargain and, if anagreement is reached, embody such agreementin a signedcontract.In view of the nature and extent of the unfair laborpracticesfound herein to have been engaged in byRespondent, which indicate its determination to interfereaggressively with its employees' rights of self-organizationand its rejection of the principle of collective bargaining, Ishall recommend a broad cease-and-desist order herein.36Upon the basis of the above findings of fact and uponthe entire record in the case, I reach the following:CONCLUSIONS OF LAWV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connectionwith its operations"Whitburn testifiedthat on one occasion in April Swearingen was absent2 daysand, on the3rd daywhen he asked Tersinar where Swearingen was,Tersinar answered:"Idon't know,he hasn't called in."While Tersmar wasnot questioned concerning this testimony and did not deny it specifically,Whitburn's comparison between himself and Swearingen, when it reachedthis point,became tooperfect forbelief and I do not credit it."Although I haverejectedWilliamTersinar'stestimony inmostinstanceswhere it was contradictedby credibletestimonyof otherwitnesses or incompatible with the probabilitiesof thesituation,neither ofthese is present here and I do not feeljustified in rejecting his testimony onthis point."Whitburnadmitted that"some time"inMarch he came to the plant topick up his paycheck,although he had not reportedfor work that daybecause of a sore throat,and that Tersinar said to hiln:"Missing too muchworkis going to hurtyou."Whitburnalso testifiedthat,between that dateand the dayof his discharge,he was absent 4or 5 days,not counting the 2daysimmediately preceding it.1.Quality Rubber Manufacturing Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By coercively interrogating its employees concerningtheir union membership and activities; by threatening itsemployees that, if they exercised their rights ofself-organization, scheduled benefits would be withheld;they would be subjected to more onerous conditions ofemployment, they would be discharged and operation oftheirplace of employment would be terminated, saidEmployer has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7of the Actand has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act."SeeN L RB v Entwistle,Mfg. Co.,120- F.2d 532— 536 (C.A. 4),Wabana,Inc ,146 NLRB 1162, 1186. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By terminatingthe employment of Raymond Sibley,Donald Pikka, and Herbert O. Johnson because theyengagedin concerted activities for the purpose of mutualaid or protection, Respondent interfered with, restrained,and coerced said employees in the exercise of rightsguaranteedin the Actand engaged and is engaging in anunfair labor practice within the meaning of Section 8(a)(1)of the Act.5.By terminating the employment of Raymond Sibley,Donald Pikka, and Herbert O. Johnson because theyengagedin concerted activities for the purpose of mutualaid or protection, Respondent discriminated against themintheirtenureof employment to discourage theirmembership in a labor organization and engaged and isengaging in an unfair labor practice within the meaning ofSection8(a)(3) of the Act.6.By terminating the employment of Nels W. Luoma,VernerMattson,RaymondMonti,GeorgeMonti,Douglas Twiggs, Glen P. LeGassa, Leonard Westeen, andGeorgeW. Golembeski because of their membership in,oractivitiesonbehalfof the above-named labororganization,Respondent has discriminated against themtodiscourage theirmembership in the said labororganization and has engaged and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) ofthe Act.7.The employees of Respondent in the followingdescribedunitconstituteaunitappropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:Allproductionandmaintenanceemployees at theWakefield,Michigan,plant,excludingoffice clericaland professional employees, guards and supervisors asdefined in the Act.8.At all times since February 26, 1968, UnitedSteelworkersofAmerica,AFL-CIO, has been theexclusive representative of the employees in the aforesaidunit for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment.9.By refusingon February 26, 1968, and thereafter, tobargaincollectivelywiththeabove-namedlabororganization,Respondent has engaged and is engaging inan unfair labor practice within the meaning of Section8(aX5) of the Act.10.By the commission of the aforesaid unfair laborpractices,Respondenthas engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.11. The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.12.Respondent's discharge of Robert J. Whitburn wasfor cause and it did not therebyengage inan unfair laborpractice.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended thatQualityRubberManufacturingCompany, Inc., Wakefield, Michigan, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees concerningtheirmembership in or activities on behalf of UnitedSteelworkers of America, AFL-CIO, or any other labororganization, threatening employees with loss of benefits,threatening the imposition of more onerous conditions ofemployment or threatening loss of employment forexercising the rights of concertedactivityformutual aidor protection guaranteed in Section7 of theNationalLabor RelationsAct, asamended.(b)Refusing,upon request,to bargain with the saidlabororganizationasthecollective-bargainingrepresentative of its employees in the following describedunit:Allproductionandmaintenance employees at theWakefield,Michigan,plant,excluding office clericaland professional employees,guards and supervisors asdefined in the Act.2.Take thefollowing affirmative action to effectuatethe policiesof the Act:(a)Offer toRaymond Sibley,Donald Pikka, andHerbert O. Johnson immediate and full reinstatement totheirformerpositions,or to positions substantiallyequivalent to those which they held immediately prior toFebruary 21, 1968,without prejudice to their seniority andother rights and privileges;offer toNelsW. Luoma,Verner Mattson,Raymond Monti,George Monti,Glen P.LeGassa, Leonard Westeen,and GeorgeW. Golembeskiimmediateandfullreinstatementtotheirformerpositions,or to positions substantially equivalent to thosewhich they held immediately prior to February26, 1968,without prejudice to their seniority and other rights andprivileges;and make each of them whole,in the mannerset forth in the section of the Decisionentitled"TheRemedy,"for any loss of paythey mayhavesuffered byreason of the discrimination against them.(b)NotifyRaymond Sibley, Donald Pikka,Herbert O.Johnson,NelsW.Luoma, Verner Mattson,RaymondMonti,GeorgeMonti,GlenP.LeGassa,LeonardWesteen,and George W. Golembeski,if presently servingin the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.(c) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amountof backpay dueunder the terms of this Recommended Order.(d)Upon request,bargain with United Steelworkers ofAmerica,AFL-CIO,asthecollective-bargainingrepresentative of its employees in the unit described above,with respect to rates of pay, hours of employment, andother terms and conditions of employment and, if anagreement is reached,embody such agreement in a signedcontract.(e) Post at its plant in Wakefield,Michigan,copies ofthe attached notice marked"Appendix.""Copies of saidnotice, on forms providedby theRegional Director forRegion 30,after being duly signed by its representative,shall be posted by it immediately upon receipt thereof,and be maintainedby it for 60consecutivedaysthereafter,in conspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced,or coveredby any othermaterial."In the event that this Recommended Order is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the notice In the further QUALITYRUBBER MFG. CO.(f)NotifytheRegionalDirector for Region 30, inwriting, within20 daysfrom the receipt of this Decision,what steps have been takento complyherewith.JBIT IS FURTHER RECOMMENDED that the allegations of thecomplaint,insofar as not found in the Decision herein, bedismissed.event that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words"aDecree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order.""in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 30, in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial at whichall sideshad the opportunity togiveevidence,ithas beenfound that we, QualityRubberManufacturing Company, Inc., violated theNational LaborRelationsAct, and that we should beordered to post this notice to inform our employees oftheir rights under that Act.The Act gives all employees these rights:To organize themselves and to act together formutualaid or protection;To form, join, or helpunions;To bargain as a group through a representativethey choose;To refuse to do any or all of these things.We assure you that WE WILL NOT do anything thatinterfereswith these rights; we specifically assure youthatWE WILL NOT ask any employee why he joined theUnion and WE WILL NOT threaten you with harderworking conditions, cancellation of pay raises, loss ofyour jobs or that the plant will close, if you choose tobe represented by a union.Ithas also been found that United Steelworkers ofAmerica, AFL-CIO,was chosenby a majority of our53employeestorepresentthemastheironlycollective-bargaining representative in the bargainingunit which is:All production and maintenance employees at theWakefield,Michigan, plant, excluding office clericaland professional employees, guards and supervisors asdefined in the Act.Accordingly, if that Union requests,WE WILL bargainwith it on wages, hours, and conditions of employment,and any agreement we reach will be put in writing andsigned.Ithas also been found that we discharged RaymondSibley, Donald Pikka, and Herbert O. Johnson becausethey asked for and took a 10-minute break during theirshift and that this was conduct for mutual aid which isprotected by the Act; that we discharged Nels W.Luoma, VernerMattson,Raymond Monti, GeorgeMonti,Douglas Twiggs, Glen P. LeGassa, LeonardWesteen, and GeorgeW. Golembeski because theyjoined the Union, and that all of these dischargesviolated the Act.WE WILL, therefore, give back to these employees thejobs which they held when they were discharged, withall their seniority, and make up any pay which theylost, plus 6 percent interest.Ifany of these employees is now in the ArmedForces of the United States, WE WILL notify them oftheir right to full reinstatement, upon application, inaccordance with the Selective Services Act and theUniversalMilitaryTrainingandServiceAct,asamended, after their discharge from the Armed Forces.DatedByQUALITY RUBBERMANUFACTURINGCOMPANY, INC.(Employer)(Representative)(Title)Thisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywiththeBoard'sRegionalOffice,2nd Floor,CommerceBuilding,744NorthFourthStreet,Milwaukee,Wisconsin53203, Telephone 414-272-3861.